Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NIAZ ALI

2910 Passmore Street :

Philadelphia, PA 10149 : CIVIL ACTION
and :

ZEESHAN ULLAH : No.

152 Washington Avenue
Runnemede, NJ 08078
and :
WAJID ALI : JURY TRIAL DEMANDED
2910 Passmore Street :
Philadelphia, PA 10149

Plaintiffs,
Vv.

WIRELESSPCS PA, LLC, d/b/a WPCS

PA, LLC

§239 Frankford Avenue

Philadelphia, PA 19124
and

ADIL ALI

§239 Frankford Avenue

Philadelphia, PA 19124
and

OMAR ABDELHAFEZ

5239 Frankford Avenue

Philadelphia, PA 19124
and

AMJAD BARAKAT

5239 Frankford Avenue

Philadelphia, PA 19124

Defendants.

 

CIVIL ACTION COMPLAINT

Plaintiffs, by and through their undersigned counsel, hereby avers as follows:
Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 2 of 12

J. INTRODUCTION

1. This action has been initiated by Niaz Ali, Wajid Ah, and Zeeshan Ullah
(hereinafter referred to collectively as “Plaintiffs,” unless indicated otherwise) for violations of
the Fair Labor Standards Act ("FLSA" - 29 ULS.C. §§ 201, ef. seq.) and applicable state law(s).
Plaintiffs assert herein that they were not paid wages or overtime compensation in accordance
with applicable state and federal laws. As a direct consequence of Defendants’ actions, Plaintiffs
secks damages as set forth herein.

Yl. JURISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiff's
claims because they arise under a federal law - the FLSA. There is supplemental jurisdiction over
Plaintiffs state-law claims herein because they arise out of the same common nucleus of
operative facts as Plaintiffs federal claim(s) set forth in this lawsuit.

3. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise of
Jurisdiction over Defendants to comply with traditional notions of fair play and substantial
justice, satisfying the standard set forth by the United States Supreme Court in International Shoe
Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b){1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district.

il. PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.
Case 2:19-cv-05282-JS Document1 Filed 11/08/19 Page 3 of 12

6. Plaintiffs are adult individuals, with addresses as set forth in the caption.

7. Defendant WirelessPCS Pa, LLC (hereinafter “Defendant PCS LLC”) is a for-
profit corporation organized under the laws of this Commonwealth and. engaging in the business
of cellular phone and other electronic product sales and related services.

8. Defendant Adil] Ali (hereinafter “Defendant Ali”) is upon information and belief a
high-level office, owner, shareholder and operations manager of Defendant PCS LLC.

9. Defendant Omar Abdelhafez (hereinafter “Defendant Abdelhafez”) has been
interchangeably an “Area Manager” or “District Manager” within Defendant PCS LLC.

10. Defendant Amjad Barakat (hereinafter “Defendant Barakat”) has been an “Area
Manager” within Defendant PCS LLC.

11. At all times relevant herein, Defendants acted by and through their agents,
servants and employees, each of whom acted at all times relevant herein in the course and scope
of their employment with and for Defendants.

IV. FACTUAL BACKGROUND

12. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

13. Defendants collectively have operated an enterprise whereby they had dozens of
locations throughout Eastern Pennsylvania. These locations are authorized Metro PCS dealers,
but are operated by Defendants Ali, Abdelhafez, and Barakat (as partners, high-level
management and/or officers).

14. While the enterprise as a whole sells a high volume of cellular phones,

electronics, service(s), and accessories, the enterprise has been pervasively run in an unlawful
Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 4 of 12

matter by blanketly paying employees — virtually across the board — in cash and without regard
to local, state or federal laws mandating specific compensation or overtime.

15. All 3 Plaintiffs were hired as sales representatives to work for Defendants at 1501
N. 52"4 Street, Philadelphia, PA 19131 (“the 1501 location”).

16. As sales representatives or sales associates (as they were interchangeably
referred), they engaged exclusively in what is commonly referred to as “inside sales.” They
worked in-store and: (1) discussed products (usually phones) with customers all day; (2) helped
them select one for purchase, renewal or service; (3) sold accessories; (4) operated the cash
register; and (5) setup phones, service, and other accessories as requested or purchased by
customers.

17. Ali 3 Plaintiffs worked for Defendants worked up to 7 days a week, often 60-80
hours per week, and overall consistently worked overtime (more than 40 hours per week).

18. There was no per se store manager at the 1501 location, but an employee named
Imtiaz Ali (hereinafter “IA”) was in essence the lead sales representative or sales agent at the
store. Operations of the store were generally dictated by Defendants Ali, Abdelhafez, and
Barakat.

19. Upon information and belief, [A was promised if he worked as a lead sales
representative or agent at the 1501 location, he would later be given a contract for ownership. It
is Plaintiffs’ understanding herein that IA was: (1) never presented with such ownership
documents; (2) not paid properly; and (3) is pursuing his own legal claims for fraud by

Defendants.
Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 5 of 12

20. Each Plaintiff was an employee of Defendants, had to follow all policies of
Defendants, were directed daily by Defendants, and worked in every respect on a full-time basis
as employees in-store for Defendants.

21. Each Plaintiff was promised $800.00 per week in compensation from Defendants
along with a commission schedule. But Defendants have run their locations by in essence
exploiting young, enthusiastic people such as Plaintiffs failing to pay them in almost every
respect properly,

22. Defendants unlawfully:

(A) Failed to document or track Plaintiffs’ time worked, as required by local,
state and federal laws;

(B) Paid Plaintiffs in cash, without following legal requirements of withholdings
or other state or federal deductions (or employer contributions);

(C) Often paid each Plaintiff less than they were promised by way of weekly
income and failed to properly remit commissions on a pervasive basis; and

(D) Never paid any Plaintiff overtime compensation for any hour worked over 40
hours per week.

23. All 3 Plaintiffs worked for Defendants — as the claims relevant int his lawsuit —
during the timeframe of the Spring 2018 through December of 2018 (with each working less than
a year).

24. ‘Jt is common knowledge that inside sales people are not exempt from overtime

compensation.’ And Defendants’ failure to contemporaneously document hours worked by their

 

1 See 29 CFR § 541.500 (explaining the only types of sales employees exempt from overtime obligations are those
who perform outside sales, such as traveling salesman).
Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 6 of 12

employees was a violation of many laws, permitting an inference that all recollections of
estimated hours worked by Plaintiffs is correct.’

25. Defendants have run their enterprise knowingly in violation of many wage laws in
an effort to exploit young, ambitious employees clearly warranting “automatic” liquidated
damages.?

26. Defendants are personally liable as to their own individual assets for all claims
asserted in this lawsuit because: (1) they oversaw compensation of employees; (2) intentionally
perpetuated false and deceitful practices with respect to payroll; and (3) intentionally engaged in

all aspects of tax evasion, payroll violations, and overtime impropriety.*

 

? The failure of an employer to abide by mandatory record-keeping of hours worked by an employee violates 29
U.S.C. §211(c). As aresult, an employer’s estimates of hours typically worked may be accepted. See e.g. Zeng Liu
y. Jen Chu Fashion Corp., 2004 WL 33412, at *8 (S.D.N.Y. 2004).

> See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining
“under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
mandatory."); Gayle v. Harry's Nurses Registry, Inc. 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of
liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
norm, single damages the exception," as the burden to avoid liquidated damages is a "difficult burden."); Haro v. City of
Los Angeles, 745 F.3d 1249 Gth Cir. 2014)(Affirming award of liquidated damages explaining they are the "norm" and
"mandatory" unless the employer can establish the very “difficult burden" of subjective and objective attempts at FLSA
compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(A ffirming award of liquidated damages
explaiming that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, inc, 493 F.3d 26 (Ist Cir.
2007)(Afirming award of liquidated damages explaming that they will always be considered the "norm" in FLSA cases);
Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000}\(Affirming award of liquidated
damages explaining they are the "norm” and that an employer may not take an ostrich-like approach and refuse to research
its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoffv. Elegant Bath,
Lid, 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (Sth Cir. 1999)(Affirming award of
liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).

* See eg. Haybarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers and
corporate officers exercising control over wages or adverse actions under the FLSA are appropriate defendants
under the FLSA and may be individually liable for such violations).
Case 2:19-cv-05282-JS Document1 Filed 11/08/19 Page 7 of 12

Count I
Violations of the Fair Labor Standards Act ("FLSA")
(Failure to Pay Overtime & Minimum Wage Violations)

- Against All Defendants -
27. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
28. Plaintiffs were not paid overtime compensation as legally required, and they

worked so many hours that their weekly compensation often fell under minimum wage.
29. These actions as aforesaid constitute violations of the FLSA.

Count IT
Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
(Failure to Pay Overtime & Minimum Wage Violations)

- Against All Defendants -
30. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
31.  Plamtiffs were not paid overtime compensation as legally required, and they

worked so many hours that their weekly compensation often fell under minimum wage.
32. These actions as aforesaid constitute violations of the PMWA.
Count II
Violations of the Pennsylvania Wage & Collection Law
(Against All Defendants)
33. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
34. Plaintiffs were not fully paid their promised weekly compensation of $800 per
week or commissions assured for their sales and services sold.

35. Plaintiffs remain owed substantial sums of money for unpaid wages and

commission.
Case 2:19-cv-05282-JS Document1 Filed 11/08/19 Page 8 of 12

Count [IV
Unjust Enrichment / Promissory Estoppel / Detrimental Reliance
(Against All Defendants)

36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

37. Plaintiffs relied to their detriment on assurances of compensation, inclusive of
commission and wages. They were not paid same and continued to work for Defendants in
reliance upon the promises.

38. — It would be unjust for Defendants to retain the benefits of Plaintiffs’ work, they
should be disgorged of such profits off the backs of Plaintiffs, and Plaintiff's should be made
whole based upon their reasonable reliance on pay of commissions and other compensation.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting overtime and
wage violations;

B. Defendants are to compensate Plaintiffs, reimburse Plaintiffs, and make Plaintiffs
whole for any and all pay and benefits Plaintiffs would have received had it not been for

Defendants’ wrongful actions, including but not limited to all owed wages, overtime, and other

applicable compensation;

C. Plaintiffs are to be awarded liquidated or other penalty damages as permitted by
applicable law;
D. Plaintiff is to be accorded other equitable or legal relief as the Court deems just,

proper, and appropriate (or as permitted by statute(s)),
E, Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and
Case 2:19-cv-05282-JS Document 1 Filed 11/08/19 Page 9 of 12

F, Plaintiff is permitted to have a trial by jury.

Dated: November 8, 2019

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

 

 

Art R. Karpf, Esquire
3331 Street Road
Building 2, Suite 128
Bensalem, PA 19020
(215) 639-0801
 

Case 2:19-cv-05282-JS Document1 Filed 11/08/19 Page 10 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA ENT GNATION F
Niaz Ali, et al. CIVIL ACTION
M, : ;
Wirelesspes PA, LLC, d/b/a WPCS PA, LLC, et al.’ NO

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, Counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onall defendants. (See § 1:03 ofthe plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant belleves the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS;

(a) Habeas Corpus — Casos brought under 28 U.S.C. § 2241 through § 2255, ()
(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Bencfits, ff)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2, ()

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()}
(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ()
(f) Standard Management ~ Cases that do not fall into any one of the other tracks. «)
11/8/2019 La Plaintiff
Date Attorney-at-law Attorney for
(215) 639-0801 (215) 639-4970 akarpf@karpf-law.com
Felephene FAX Number E-Mail Address

(Civ, G60) 10/02
Case 2:19-cv-05282- JS Document 1 _ Filed 11/08/19 Page 11 of 12
NITED STATES DISTRICT COUR

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff; 2910 Passmore Street, Philadelphia, PA 19149; 152 Washington Avenue, Runnemede, NJ 08078

 

Address of Defendant: 5239 Frankford Avenue, Philadelphia, PA 19124

 

Place of Accident, Incident or Transaction: Defendants place of business

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No
case filed by the same individual?

I certify thal, to my knowledge, the within case [is / (J isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 11/8/2019 et ARK2484 / 91538

 

a Athorley-at-Law / Pro Se Piaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in une category only)

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C] &. Indemnity Contract, Marine Contract, and All Other Contracts (#1. Insurance Contract and Other Contracts
[] 2. FELA (1 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury Cl] 3. Assault, Defamation
Cl] 4. Antitrust CJ 4. Marine Personal Injury

5. Patent (J 5. Motor Vehicle Personal Injury
A 6. Labor-Management Relations CL) 6. Other Personal Injury (Please specify):
EL] 7. Civil Rights {] 7. Products Liability
C0 8. Habeas Corpus CT] 8&8. Products Liability - Asbestos
H 9. Securities Act(s) Cases [] 9%. All other Diversity Cases

10, Social Security Review Cases (Please specify):
LJ 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Ari R. Karpf , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3¢c } (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

eee in ft

DATE: 11/8/2019 7 es . ARK2484 / 91538
~~ Mforney-at-Law ‘Pro Se Plaintiff Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (5/2018)

 
Case 2:19-cv-05282-JS Document1 Filed 11/08/19 Page 12 of 12
CIVIL COVER SHEET

JS 44 (Rev, 06/17)

The JS 44 civil cover sheet and the information contained herein neither reptace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974,
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS DEFENDANTS
ALI, NIAZ
ULLAH, ZEESHAN

ALL WAJID ‘ .
ro) County of Residence of First Listed Plaintiff  _Philadelphia
(EXCEPT IN U.S, PLAINTIFF CASES)

County of Residence of First Listed Defendant

THE TRACT OF LAND INVOLVED.

(c} Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com;

 

WIRELESSPCS PA, LLC, D/B/A WPCS PA, LLC, ET AL.

Philadelphia

(iN U3. PLAINTIFF CASES ONLY)
NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

II. BASIS OF JURISDICTION (Place an “X” tn Gne Box Only) Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Place an "XX" in One Box jor Plaimif f
(For Diversity Cases Only) and One Box far Defendant)
1 U.S. Goverment 3 Federal Question PTF DEF PTF DEF
Plaintiff (L1S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship af Parties in item If) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country
NATURE OF SUIT (tace an “x” in One Box Only} Click here for: Nature of Suit Code Descriptions

     
 

 

    

  
  

      

   

 

   

 

  
 
   

f(OREELEURE/PEN
O 130 Insurance PERSONAL INJURY PERSONALINJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine " 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 4’ 423 Withdrawal * 376 Qui Tam (31 USC
O 130 Miller Act 355 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment 320 Assault, Libel & Pharmacentical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 430 Banks and Banking
O 151 Medicare Act. "330 Federal Emptoyers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defautted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Exchides Veterans) 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY GABOR: ee SOcH ]0 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 0 370 Other Fraud A] 710 Fair Labor Standards * 861 HIA (1395) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits " 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Securities‘Commodities/
O 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management * $63 DIWVC/DIWW (405(2)) Exchange
0 195 Contract Product Liabifity |' 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage fl 740 Railway Labor Act * 865 RSI (405(g)) O 89] Agricultural Acts
* 962 Personal Injury - Product Liability "751 Family and Medical 0 893 Environmental Matters
Medica! Malpractice Leave Act O 895 Freedom of Information
Pe RAT PRE : Le PRISONEREETEELONS 40 790 Other Labor Litigation VE TAX SELES = Act
1 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (U.S. Plainti Q 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee jacome Security Act or Defendant} O 899 Administrative Procedure
G 230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 245 Tort Product Liability Accommodations fi 530 General 0 959 Constitutionality of
0 290 All Other Real Property O 445 Amer. w/Disabilities - [0 533 Death Penalty INE CTION: 2553 State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities- [6 540 Mandamus & Other [it 465 Other Immigration
Other G 550 Civil Rights Agtions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

¥V. ORIGIN (Place an “X” in One Box Only)

 

Xl Original 0 2 Removed from 0 3 Remanded from f 4 Reinstated or 3 Transferred from 1 6 Multidistrict 8 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do net cite jurisdictional statutes untess diversity):
FLSA (29U8C201)

 

VI. CAUSE OF ACTION

Brief description of cause: .
Violations of the FLSA and applicable state law(s).

 

 

 

 

 

 

  
 

 

VIL REQUESTED IN 1) CHECK IF THIS IS A CLASS ACTION DEMAND 8 CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv,P. JURY DEMAND: X Yes *No
VIII. RELATED CASE(S) ; /

IF ANY Beamer): a ngE _— DOCKET NUMBER
DATE SIGNATURE OPATHORN RECORD

11/8/2019 pe
a
FOR OFFICE USE ONLY a 7
RECEIPT # AMCUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
